DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the predetermined fixed constants that include a value with all zeros must be shown as in claim 12 or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 5, and 9-10 are objected to because of the following informalities.  
Claim 5 lines 3-4, and claim 9 line 8 recite “the CFFM predetermined fixed constants multiplier”.  This limitation lacks antecedent basis. Antecedent basis is present for “the CFFM predetermined fixed constants multiplier circuit”.  Claim 10 inherits the same deficiency as claim 9 by reason of dependence.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 (claims 1 and 2 of present application), claim 3 (claim 11 of present application), and claim 4 (claims 12, and 13 of present application) of U.S. Patent No.10853034. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent No. 10853034 would anticipate the claims of the present application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 lines 10-12 recite “the predetermined fixed constants represent a minimized set of constants for generating all binary values with up to j logic ones” (emphasis added).  It is unclear what is meant by all binary values.  It is not clear if this element refers to all binary values of the predetermined fixed constants, all binary values of the effective multiplies, or other.  Examiner recommends amending to recite “all binary values of xxxx” with the xxxx being to what the all binary values refer to.  Claims 2-15 inherit the same deficiency as claim 1 by reason of dependence.
Claim 1 lines 10-13 recite “wherein the predetermined fixed constants represent a minimized set of constants for generating all binary values with up to j logic ones by only shifting the minimized set of constants left or right”.  It is unclear what is being shifted, the predetermined fixed constants or the minimized set of constants.  The claim represent, which suggests that the predetermined fixed constants are shifted not a minimized set of constants. Claims 2-15 inherit the same deficiency as claim 1 by reason of dependence.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-8, 11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6101522 Sato (hereinafter “Sato”).

Regarding claim 1, Sato teaches the following:
common factor mass multiplication (CFMM) circuitry that multiplies a common factor by a plurality of multiplier values to generate a plurality of final products (col 2 lines 29 – col 3 line 5, col 1 line 36-37 for Ck being a constant, constant for a common factor, X for multiplier and (2xn)X for plurality of multiplier 
a common factor mass multiplication (CFMM) predetermined fixed constants multiplier circuit that effectively multiplies the common factor by predetermined fixed constants to generate corresponding common partial products, wherein the predetermined fixed constants represent a minimized set of constants for generating all binary values with up to j logic ones by only shifting the minimized set of constants left or right such that the common partial products is generated using a reduced number of add or subtract operations, wherein j is any integer greater than one, wherein the predetermined fixed constants also include a value with all ones, wherein the predetermined fixed constants are independent of the value of the common factor and the plurality of multiplier values, and wherein the generation of the common partial products is amortized across the generation of the plurality of final products (Fig 1-102;101, col 4 line 28-63 for CFMM predetermined fixed constants multiplier circuit that effectively multiplies the common factor Ck by predetermined fixed constants with fixed constants being 1, 3, 5, and 7, Fig 8 prior art represents the complete set of constants for generating all values with up to j logic ones with j =3 for C0 and j = 4 for C1, Fig 2 col 8 lines 1-24 for Sato’s disclosed invention using a minimized set of constants for generating all binary values with up to j logic ones by only shifting the minimized set of constants left or right, with multiplication by 2n for shifting for this claims is interpreted such that the CFMM predetermined fixed constants multiplier circuit does not include the function of actually generating all binary values by shifting, but that the minimized set is for these functions, the functions not explicitly claimed performed within the CFMM predetermined fixed constants multiplier circuit. Col 3 line 13-15 for the ROMs holding partial products, col 7 line 66 – col 8 line 24, for generating common partial products is amortized across the generation of the plurality of final products). 

Regarding claim 2, in addition to the teachings addressed in the claim 1 analysis, Sato teaches the following: 
a selection and shifting circuit that receives the common partial products from the CFMM predetermined fixed constants multiplier circuit and that is controlled by the plurality of multiplier values (Fig 1-103,104 for selection and shifting circuits as shown in more detail in Fig 3, 4A, and description of the select and shift in cols 5-7 with respect to fig 4A, col 8 input address for controlled by the plurality of multiplier values and as described in col 5-7 with respect to 4A); and 
an arithmetic circuit that receives signals from the selection and shifting circuit and that is controlled by the plurality of multiplier values to compute the plurality of final products (Fig 7 devices 505-511, and col 4 lines 32-35 describing this section of the prior art included in Sato’s circuit, col 8 input address for 

Regarding claim 7, in addition to the teachings addressed in the claim 2 analysis, Sato teaches the following:
at least some computation circuits within the arithmetic circuit are shared to compute the plurality of final products (Fig 7 devices 505-511, and col 4 lines 32-35 describing this section of the prior art included in Sato’s circuit are shared circuitry to compute the plurality of final products).

Regarding claim 8, in addition to the teachings addressed in the claim 2 analysis, Sato teaches the following:
the CFMM circuitry is non-instance specific and receives the plurality of multiplier values, and wherein the multiplier values are allowed to change without having to redesign the structure of the non-instance specific CFMM circuitry (col 3 line 6 – line 63, col 10 line 64 – col 11 line 25). 

Regarding claim 11, in addition to the teachings addressed in the claim 1 analysis, Sato teaches the following:
the minimized set of constants exclude constants for generating binary values with k logic ones, and wherein k is greater than one but less than j (col 8 table, constants 1, 3, 5, and 7 exclude constants 2, 4, 6 and are used for generating binary values with k logic ones, e.g., constant 5 has k = 2 logic ones 

Regarding claim 13, in addition to the teachings addressed in the claim 1 analysis, Sato teaches the following: 
the common partial products corresponding to predetermined fixed constants with fewer than j logic ones are used to recursively generate additional common partial products corresponding to predetermined fixed constants with up to j logic ones (col 3 lines 13-32).

Regarding claim 14 and 15, in addition to the teachings addressed in the claim 13 and claim 1 analysis respectively, Sato teaches the following: 
The CFMM predetermined fixed constants multiplier circuit is implemented as a fixed function circuit that performs only a set of add and subtract operations corresponding to the predetermined fixed constants (col 3 lines 5 – 53, col 8 table showing 1, 3, 5, and 7 for fixed constants of the fixed function circuit using additions and subtractions to generate the partial product using the fixed constants). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of US 20180046916 A1 Dally et al., (hereinafter “Dally”).

Regarding claim 3, Sato teaches the claim 2 limitations.  Sato discloses selection the selection and shifting circuit but does not explicitly disclose the selection is performed by a plurality of crossbar switches.  However in the same field of endeavor, Dally discloses a convolutional neural network accelerator that includes multiplication and accumulation operations (fig 3A-3E).  It would have been obvious to one of ordinary skill in the art before the effective filing date for the selection and shifting circuit taught by Sato to perform the selection using a plurality of crossbar switches as disclosed by Dally (Fig 3A, 3E).  As recognized by Dally, crossbar switches can be implemented to accommodate the dataflow to access partial products to be accumulated in multiplication accumulation operations ([0070]).

Regarding claim 4, in addition to the teachings addressed in the claim 2 analysis, Sato teaches the arithmetic circuit comprises an accumulator circuit that receives the common partial products from the selection and shifting circuit to generate at least one of the plurality of final products (Fig 7 devices 507-511, col 1 lines 44-47, and col 4 lines 32-35 describing this section of the prior art included in Sato’s circuit).  Sato is silent, however, with respect to the receiving the common partial products over multiples cycles.  However in the same field of endeavor Dally discloses performing multiplies, .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view  of US 7046723 B2 Schier et al., (hereinafter “Schier”).

Regarding claim 6, Sato teaches the claim 2 limitations.  Sato discloses the implementation in a circuit, but is silent with respect to further details as to implementation.  However, in the same field of endeavor, Schier discloses a similar apparatus that performs multiplication using a LUT based multiplier that comprises tables, shifters, and accumulation (Abstract, Fig 1-4). Schier further discloses implementation in a field programmable gate array (FPGA).  It would have been obvious to one of ordinary skill in the art to implement Sato’s circuit in a programmable integrated circuit such as an FPGA as in Schier, which comprises similar components.  As disclosed by Schier, FPGAs are widely used for smaller designs, and wherein fast implementation of circuit design is possible (Schier col 1 lines 26-45).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sato



Allowable Subject Matter
Claims 5, and 9-10 would be allowable if rewritten to overcome the rejections under 35 USC 112(b) and the objections.  The following is a statement of reasons for the indication of allowable subject matter:  
Applicant claims a circuit as in claim 1 comprising common factor mass multiplication (CFMM) circuitry that multiplies a common factor by a plurality of multiplier values to generate a plurality of final products.  In one embodiment, the CFMM circuitry comprises a CFMM predetermined fixed constant multiplier circuit, a selection and shifting circuit, and an arithmetic circuit.  
The CFMM predetermined fixed constant multiplier circuit effectively multiplies the common factor by predetermined fixed constants to generate corresponding partial 
The circuit as in claim 2 further comprises a selection and shifting circuit receives the common partial products from the CFMM predetermined fixed constants multiplier circuit and is controlled by the plurality of multiplier values. The arithmetic circuit receives signals from the selection and shifting circuit and is controlled by the plurality of multiplier values to compute the plurality of final products.
The circuit as in claim 5 wherein the circuit as in claim 2 further comprises a pre-shifting circuit.  The pre-shifting circuit is coupled between the CFMM predetermined fixed constants multiplier and the selection and shifting circuit and that pre-shifts the common partial products, wherein the selection and shifting circuit does not repeat any of the pre-shifting performed by the pre-shifting circuit.
The circuit as in claim 9, wherein the circuit as in claim 2 further comprises the CFMM circuitry is instance specific such that the multiplier values are directly implemented into the CFMM circuitry, wherein the CFMM predetermined fixed constants multiplier circuit does not have to be redesigned whenever the multiplier values change, and wherein the remaining structure of the instance specific CFMM circuitry other than 
The primary reason for indication of allowable subject matter are the following limitations.  
The pre-shifting circuit is coupled between the CFMM predetermined fixed constants multiplier and the selection and shifting circuit and that pre-shifts the common partial products, wherein the selection and shifting circuit does not repeat any of the pre-shifting performed by the pre-shifting circuit.
The CFMM circuitry is instance specific such that the multiplier values are directly implemented into the CFMM circuitry, wherein the CFMM predetermined fixed constants multiplier circuit does not have to be redesigned whenever the multiplier values change, and wherein the remaining structure of the instance specific CFMM circuitry other than the CFMM predetermined fixed constants multiplier has to be redesigned whenever the multiplier values change.

Sato is the closest prior art found.  Sato discloses circuitry configured to multiply a common factor by a plurality of multiplier values to generate a plurality of final products.  See claim mappings above.  Sato discloses an output of zero out of control circuit 104 (col 8 table), but does not explicitly disclose the predetermined fixed constants include a value of all zeros.  Sato further discloses using common partial products to generate additional common partial products (col 5 - col 7). Sato does not, however, explicitly disclose a pre-shifting circuit is coupled between the CFMM predetermined fixed constants multiplier and the selection and shifting circuit and that 
US 20030195913 A1 Murphy (hereinafter “Murphy”) discloses shared multiplication for constant multiplication operations using small look-up table of products to reduce the multiplication cost (Abstract, Fig 2A for full representation of multiplication of a constant with a multiplier for a 4 bit pattern, Fig 2B for reduced representation, fig 3A and 3B and [0122-0135] for algorithm to generate with the small lookup table).  Murphy does not, however, explicitly disclose a pre-shifting circuit is coupled between the CFMM predetermined fixed constants multiplier and the selection and shifting circuit and that pre-shifts the common partial products.  Murphy further does not explicitly disclose CFMM circuitry is instance specific such that the multiplier values are directly implemented into the CFMM circuitry, wherein the CFMM predetermined fixed constants multiplier circuit does not have to be redesigned whenever the multiplier values change, and wherein the remaining structure of the instance specific CFMM circuitry other than the CFMM predetermined fixed constants multiplier has to be redesigned whenever the multiplier values change.
US 5255216 Blanz et al (hereinafter “Blanz”) discloses a reduced hardware look up table multiplier (abstract).  Blanz further discloses portioning an N bit number into K 
US 20180253402 A1 Redfern et al (hereinafter “Redfern”) discloses implementation of convolution in a neural network that includes input and output feature maps, weights (fig 10, [0072-0074]).  Redfern further discloses implementation of vector multiplication with a constant matrix (fig 7, [0059]). Redfern does not, however, explicitly disclose a pre-shifting circuit is coupled between the CFMM predetermined fixed constants multiplier and the selection and shifting circuit and that pre-shifts the common partial products. Redfern further does not explicitly disclose CFMM circuitry is instance specific such that the multiplier values are directly implemented into the CFMM circuitry, wherein the CFMM predetermined fixed constants multiplier circuit does not have to be 
US 20180032859 A1 Park et al., (hereinafter “Park”) discloses an accelerator in a convolutional neural network, wherein the accelerator includes a multiply and accumulate MAC unit that multiplies input image data by constant values (Abstract, fig 2, [0068]). Park does not, however, explicitly disclose a pre-shifting circuit is coupled between the CFMM predetermined fixed constants multiplier and the selection and shifting circuit and that pre-shifts the common partial products. Park further does not explicitly disclose CFMM circuitry is instance specific such that the multiplier values are directly implemented into the CFMM circuitry, wherein the CFMM predetermined fixed constants multiplier circuit does not have to be redesigned whenever the multiplier values change, and wherein the remaining structure of the instance specific CFMM circuitry other than the CFMM predetermined fixed constants multiplier has to be redesigned whenever the multiplier values change.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 7:30 am - 5:00 pm, CST, every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY E LAROCQUE/Examiner, Art Unit 2182